SUMMARY ORDER
AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.
Defendant-Appellant Marquis Wileher appeals from a judgment of conviction entered in the United States District Court for the Western District of New York (David G. Larimer, Chief Judge). On March 6, 2002, a jury convicted Wileher of being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The only eyewitness connecting Wileher to the gun in question was Wilcher’s former girlfriend, Sabrina Hampton, who so testified at trial.
On appeal, Wilcher’s sole contention is that Hampton was a “scorned woman” and thus an incredible witness as a matter of law. Athough Wileher acknowledges that this court defers to the jury’s determination as to witness credibility, see, e.g., United States v. Griffith, 284 F.3d 338, 348 (2d Cir.), cert. denied, — U.S.-, 123 S.Ct. 461,154 L.Ed.2d 352 (2002), he urges us to follow our apparent dicta in United States v. Shulman, 624 F.2d 384, 388 (2d Cir.1980), in which we suggested that “theoretically the testimony of a witness might be so incredible that no reasonable juror could believe him.” We decline to do so because we do not think the jury acted unreasonably in crediting Hampton.
The judgment of the District Court is hereby AFFIRMED.